Citation Nr: 1020935	
Decision Date: 06/07/10    Archive Date: 06/21/10	

DOCKET NO.  99-13 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to 
November 1991.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a July 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This case was previously before the Board in November 2000 
and July 2001, at which time it was remanded for additional 
development.  Subsequent to the July 2001 remand, the Board, 
in a decision of December 2003, denied entitlement to service 
connection for a chronic low back disorder.   

In a July 2006 Order, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's December 2003 
decision denying entitlement to service connection for a 
chronic low back disorder, and, in so doing, remanded the 
case to the Board for additional development.

In May 2007, the Board once again remanded the Veteran's case 
for further development, specifically, an additional VA 
medical examination with accompanying nexus opinion.  When 
that nexus opinion was not forthcoming, the Board, in 
December 2008, again remanded the Veteran's cases to the RO 
for an opinion regarding the nature and etiology of his 
claimed low back disorder.  The case is now, once more, 
before the Board for appellate review.

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).


FINDING OF FACT

A chronic low back disorder is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the Veteran's period 
of active service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case seeks service connection for a 
chronic low back disorder.  In that regard, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).

Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service or within the 
requisite presumptive period under 38 C.F.R. § 3.307 and the 
Veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the applicable 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
Veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt is to be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).  However, the benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
VA and private treatment records and examination reports, and 
various treatises and/or articles.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, 
and in what the evidence in the claims file shows or fails to 
show, with respect to that claim.  See Gonzales v. West, 218 
F.3d, 1378, 1380-81 (Fed. Cir. 2000) and Timblerlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

In the present case, a review of the record shows that the 
Veteran was initially seen in March 1983 for a complaint of 
lower back pain, reportedly the result of a "twisting 
injury" sustained while playing football a couple of days 
earlier.  Only muscle strain was assessed.  

The Veteran was subsequently seen on a couple of occasions in 
1984 for complaints of low back pain, and, in September 1984, 
gave a three-year history of low back pain with accompanying 
hip pain.  However, when seen in the orthopedic clinic in 
January 1985, the Veteran's complaints of low back pain and 
right lateral trochanteric pain were described as not 
persistent.  

In any case, a chronic low back disorder was not shown during 
the remaining six years of his active service, to include on 
separation examination in September 1991.  Therefore, a 
chronic low back disorder was not shown in service.

Moreover, complaints or findings referable to a low back 
disorder were not shown at the time of a VA medical 
examination in April 1996.  At that time, straight leg raises 
were negative, and the Veteran was able to bend fully 
forward, and perform a complete squat.  Significantly, a 
chronic low back disorder was not diagnosed.  

In point of fact, the earliest clinical indication of the 
presence of potentially chronic low back disorder was shown 
in a VA orthopedic examination in November 2002, more than 10 
years following the Veteran's discharge from service, at 
which time he received a diagnosis of mechanical back 
syndrome.  Radiographic studies of the lumbar spine were 
within normal limits.

In an attempt to more accurately determine the exact nature 
and etiology of the Veteran's low back disorder, the claim 
was remanded for an examination and medical opinion; however, 
VA examinations conducted in June 2007 and January 2008 
failed to provide a nexus opinion.  Accordingly, he was again 
scheduled for VA examinations in February and November 2009; 
however, he failed to report.  

In a November 2009 statement, the Veteran indicated that he 
did not like VA and did not "have travel."  Moreover, in 
additional correspondence of November 2009, he clearly stated 
that he had "no intention of going to the VA hospital 
again."  Significantly, subsequent attempts to reach him by 
telephone have been unsuccessful.

The Board notes that, pursuant to applicable law and 
regulation, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim is to be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655 (2009).  In this 
case, the evidence fails to demonstrate that the Veteran's 
low back disorder, first diagnosed many years following 
service discharge, had its origin during his period of active 
service.  Under the circumstances, service connection for a 
chronic low back disorder is denied.

In reaching this determination, the Board acknowledges the 
Veteran's statements regarding the origin of his current low 
back disorder.  However, the Board rejects the Veteran's 
assertions to the extent that he seeks to etiologically 
relate his current low back disorder to an incident or 
incidents of service.  As a lay person, he is not competent 
to create the requisite causal nexus between his low back 
disorder and an incident of service.  Rather, evidence that 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education, none of which the Veteran has.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform him or her about the 
information and evidence that VA will seek to provide; and 
(3) inform a veteran about the information and evidence he or 
she is expected to provide.

In this case, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
August 2001, June 2007, and January 2008.  In that 
correspondence, VA informed the Veteran that, in order to 
substantiate his claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
of the elements required to prevail on his claim.  Moreover, 
neither he nor his representative has raised allegations of 
prejudice resulting from error on the part of VA.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
Agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal Agency, such as records from private doctors and 
hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2000) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Service connection for a chronic low back disorder is denied.  



	                        
____________________________________________
	L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


